i          i        i                                                               i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00365-CR

                                            Benrick PENA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2003-CR-2547
                         Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 3, 2008

AFFIRMED

           This is an appeal from the trial court’s judgment nunc pro tunc in which the court added a

deadly weapon finding. On appeal, defendant, Benrick Pena, asserts the trial court abused its

discretion when it signed the judgment nunc pro tunc without affording him an opportunity to be

heard and to have counsel present.
                                                                                      04-08-00365-CR

       The purpose of a nunc pro tunc order is to ensure that court records correctly reflect a

judgment actually rendered by the trial court. See Jones v. State, 795 S.W.2d 199, 202 (Tex. Crim.

App. 1990). Before any unfavorable nunc pro tunc orders are entered, the person convicted should

be given an opportunity to be present for the hearing and represented by counsel, in order to accord

him due process of law. Shaw v. State, 539 S.W.2d 887, 890 (Tex. Crim. App. 1976). However,

if the trial court failed to hold such a hearing but otherwise properly changed the order, remanding

for a hearing would be a “useless task.” Homan v. Hughes, 708 S.W.2d 449, 454-55 (Tex. Crim.

App. 1986).

       There are three instances in which an affirmative finding of use of a deadly weapon may

properly be made: (1) the indictment specifically alleges the words “deadly weapon” in describing

the weapon used and the verdict reads guilty “as charged in the indictment”; (2) the indictment

names a weapon that is per se a deadly weapon and the verdict reads guilty “as charged in the

indictment”; or (3) a special issue is submitted during the punishment phase of trial to the trier of

fact and answered affirmatively. See DeAnda v. State, 769 S.W.2d 522, 523 (Tex. Crim. App. 1989).

       Here, the first and second instances apply. The indictment used the phrase “deadly weapon”

and the jury’s verdict read “guilty of aggravated assault upon a public servant as charged in the

indictment.” Also, the weapon was stated as being a “firearm,” which is a deadly weapon per se.

See TEX . PENAL CODE ANN . § 1.07(a)(17)(A) (Vernon Supp. 2007). Therefore, an affirmative

finding of use of a deadly weapon was proper. The Texas Code of Criminal Procedure requires that

any affirmative finding be made part of the written judgment of the court. TEX . CODE CRIM . PROC.

ANN . art. 42.01, § 1(21) (Vernon 2006). The Code of Criminal Procedure also provides: “On an

affirmative finding that the deadly weapon was a firearm, the court shall enter that finding in its

judgment.” Id. art. 42.12, § 3g(a)(2) (Vernon Supp. 2008) (emphasis added). Thus, once an

                                                 -2-
                                                                                        04-08-00365-CR

affirmative deadly weapon finding is made, the trial court has no discretion but to reflect this finding

in the judgment. Ex parte Poe, 751 S.W.2d 873, 876 (Tex. Crim. App. 1988); Asberry v. State, 813
S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). The failure to do so is not an error of judicial

reasoning, but “rather an error of a clerical nature.” Poe, 751 S.W.2d at 876. A nunc pro tunc may

correct clerical errors in a judgment. Id. Therefore, the trial court here properly amended the

judgment to include the jury’s finding of the use of a deadly weapon.

       The trial court should have afforded defendant a hearing before signing the unfavorable

judgment nunc pro tunc. However, because the trial court did not err in correcting the original

judgment, we conclude that a reversal and remand would be a “useless task.” Accordingly, we

overrule defendant’s issue on appeal and affirm the trial court’s judgment.



                                                        Sandee Bryan Marion, Justice

DO NOT PUBLISH




                                                  -3-